Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Paul Vellano on 02/04/2022.
	The application has been amended as follows:
	Claim 1 and 5 are cancelled. 
	Claim 6 recites 
	“A method for operating a fine blanking system comprising at least one fine blanking press including a first press unit, a second press unit, and a first press drive configured to drive the first press unit against the second press unit in a first driving movement during a fine blanking process step, and one or more sensors, the method comprising: obtaining parameter data from the one or more sensors for at least one of the first press unit, the second press unit, and another component of the fine blanking system during a first fine blanking process step; determining adjustments for control parameters of at least one of the first press unit, the second press unit, and the other component of the fine blanking system based on the parameter data; and applying the adjustments to the control parameters of the at least one first press unit, the second press unit, and the other component of the fine blanking system in a second fine blanking process 
	Claims 2-4, 7, 9-14, 20 are dependent upon claim 6.

Allowable Subject Matter
Claims 2-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, Thoms (US 5,450,347) discloses a method for operating a drawing system comprising at least one fine blanking press (Fig. 1-3) including a first press unit (2), a second press unit (4, 5), and a first press drive (Col. 5 line 19-20: crank drive) configured to drive the first press unit against the second press unit in a first driving movement during a drawing step (2 moves down to meet 5), and one or more sensors (10, 13-18, 30, 31), the method comprising (claim 1): 
obtaining parameter data (Col. 5 line 7-33 and Col. 8 line 40- Col. 9 line 17: data measured by the sensors are obtained and fed to the computer 29) from the one or more sensors for at least one of the first press unit, the second press unit, and another component (1- press) of the fine blanking system during a first drawing step; 
determining adjustments (Col. 7 line 26-Col. 8 line 15 and Col. 9 line 17-46: computer 29 determines the desired adjustments) for control parameters (various parameters measured by the 
applying (Col. 9 line 17-46: computer 29 automatically optimizes the conditions to desired- value) the adjustments to the control parameters of the at least one first press unit, the second press unit, and the other component of the fine blanking system in a second fine blanking process step subsequent to the first fine blanking process step. (Examiner also notes that claim 1 and the abstract explains the process)
Thoms fails to disclose that this method is for operating a fine blanking system and that the method occurs during a fine blanking process step.
Sarban (US 2019/0322065) teaches a method for operating and monitor and determine faulty a press-working system such as punching, drawing buckling, and/or blanking systems [0028]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method for operating a drawing system of Thoms as described above to the blanking systems (or drawing, buckling, punch systems) as taught by Sarban since the two systems are well known systems in the art of press-working systems and use of known technique to improve similar devices (methods, or products) in the same way is obvious. See MPEP 2143 Section I (c). Thus, Thoms would have replaced Thom’s first press unit and the second press unit with the corresponding structures of a blanking systems having first press unit (punch), second press unit (die), and a first press drive (drive that moves the punch toward a die) as they are well known structures of the blanking systems. 
claims 2-4, 6-20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799